                                          Case 4:20-cv-06806-PJH Document 13 Filed 10/27/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID LEE ANDERSON,                           Case No. 20-cv-06806-PJH
                                                         Petitioner,
                                   8
                                                                                       ORDER GRANTING MOTION TO
                                                 v.                                    STAY AND ADMINISTRATIVELY
                                   9
                                                                                       CLOSING CASE
                                  10     DANIEL CUEVA,
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner, filed a pro se writ of habeas corpus pursuant to 28

                                  14   U.S.C. § 2254. Petitioner was convicted in Alameda County which is in this district, so

                                  15   venue is proper here. See 28 U.S.C. § 2241(d). Petitioner also seeks a stay to exhaust

                                  16   further claims.

                                  17                                          BACKGROUND

                                  18          Petitioner was convicted on August 19, 2016, for mayhem, assault with a firearm,

                                  19   second degree robbery and assault with means likely to produce great bodily injury.

                                  20   Petition at 1. He was sentenced to 46 years in state prison. Id. His direct appeals were

                                  21   denied. Petition at 2.

                                  22                                           DISCUSSION

                                  23      STANDARD OF REVIEW
                                  24          This court may entertain a petition for writ of habeas corpus “in behalf of a person

                                  25   in custody pursuant to the judgment of a State court only on the ground that he is in

                                  26   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  27   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet

                                  28   heightened pleading requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An
                                          Case 4:20-cv-06806-PJH Document 13 Filed 10/27/20 Page 2 of 3




                                   1   application for a federal writ of habeas corpus filed by a prisoner who is in state custody

                                   2   pursuant to a judgment of a state court must “specify all the grounds for relief available to

                                   3   the petitioner ... [and] state the facts supporting each ground.” Rule 2(c) of the Rules

                                   4   Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’ pleading is not sufficient, for the

                                   5   petition is expected to state facts that point to a ‘real possibility of constitutional error.’”

                                   6   Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d 688, 689 (1st Cir.

                                   7   1970)).

                                   8       LEGAL CLAIMS
                                   9          As grounds for federal habeas relief, petitioner asserts that: (1) the trial court

                                  10   improperly denied his request to discharge retained counsel; and (2) the trial court

                                  11   imposed an improper sentence. Docket No. 3 at 12-13.

                                  12          Petitioner also seeks a stay to exhaust further claims regarding ineffective
Northern District of California
 United States District Court




                                  13   assistance of counsel. In Rhines v. Weber, 544 U.S. 269 (2005), the United States

                                  14   Supreme Court found that a stay and abeyance of a mixed federal petition should be

                                  15   available only in the limited circumstance that good cause is shown for a failure to have

                                  16   first exhausted the claims in state court, that the claim or claims at issue potentially have

                                  17   merit and that there has been no indication that petitioner has been intentionally dilatory

                                  18   in pursuing the litigation. Id. at 277-78. Liberally construing the motion, petitioner has

                                  19   shown good cause for his failure to exhaust the claims before filing this action, the claims

                                  20   do not appear patently meritless, and there do not appear to be any intentionally dilatory

                                  21   litigation tactics by petitioner.

                                  22          This case will be stayed for petitioner to exhaust the remaining claims. Petitioner

                                  23   is informed that before he may challenge either the fact or length of his confinement in a

                                  24   habeas petition in this court, he must present to the California Supreme Court any claims

                                  25   he wishes to raise in this court. See Rose v. Lundy, 455 U.S. 509, 522 (1982) (holding

                                  26   every claim raised in federal habeas petition must be exhausted).

                                  27

                                  28
                                                                                        2
                                          Case 4:20-cv-06806-PJH Document 13 Filed 10/27/20 Page 3 of 3




                                   1                                          CONCLUSION

                                   2          1. The motion to proceed in forma pauperis (Docket No. 2) is GRANTED.

                                   3   Petitioner’s motion for a stay (Docket No. 3) is GRANTED and this case is STAYED to

                                   4   allow petitioner to present his unexhausted claims in state court. If petitioner is not

                                   5   granted relief in state court, he may return to this court and ask that the stay be lifted.

                                   6          2. The stay is subject to the following conditions:

                                   7          (1) Petitioner must diligently pursue his state court habeas proceedings; and

                                   8          (2) Petitioner must notify this court within thirty days after the state courts have

                                   9   completed their review of his claim or after they have refused review of his claims.

                                  10          If either condition of the stay is not satisfied, this court may vacate the stay and act

                                  11   on this petition. See Rhines, 544 U.S. at 278 (district court must effectuate timeliness

                                  12   concerns of AEDPA by placing “reasonable limits on a petitioner’s trip to state court and
Northern District of California
 United States District Court




                                  13   back.”).

                                  14          The Clerk shall administratively close this case. The closure has no legal effect; it

                                  15   is purely a statistical matter. The case will be reopened and the stay vacated upon

                                  16   notification by petitioner in accordance with section (2) above.

                                  17          3. Petitioner must keep the court informed of any change of address and must

                                  18   comply with the court's orders in a timely fashion. Failure to do so may result in the

                                  19   dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                  20   Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule

                                  21   41(b) applicable in habeas cases).

                                  22          IT IS SO ORDERED.

                                  23   Dated: October 27, 2020

                                  24

                                  25                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  26                                                             United States District Judge
                                  27

                                  28
                                                                                      3
